DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment and request for continued examination filed February 18, 2021.  Applicant’s amendment amended independent claims 1 and 16.  Currently Claims 1-34 are pending with claims 25-34 being withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 

Response to Amendment
The 35 U.S.C. 101 rejection of claims 1-24 in the previous office action is maintained.
The 35 U.S.C. 103 rejection in the previous office action is withdrawn in response to Applicant’s amendment to claim 1.
Applicant’s amendment to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims integrate the abstract idea into a practical application (Remarks:  Remarks:  Page 15).

The thrust of Applicant's argument presenting only a subset of data of interest to a user is the key differentiating feature of the claimed invention.  Specifically Applicant argues that not displaying data (e.g. project metrics, conditions of interest) that a human user is not interested in and/or which is not relevant to a particular project (e.g. not presenting data related to devices not within a plant project) is a new and novel concept.  The examiner respectfully disagrees.
It is very common, human nature and if not required to not present irrelevant or unrelated data to users when displaying data.  Filtering data – based any number of filter criteria - is old, very-well known and a widespread business practice.  Not displaying data that is not relevant, unrelated or otherwise of no interest to a human user is simply common sense.  Spreadsheet programs, like Microsoft Excel, make filtering data based any number of criteria and/or rules trivial.
As to Applicant’s argument that the presented is related to one or more projects within a plant (e.g. unclaimed commissioning or turn around project at a plant) is merely the non-functional intended use of the displayed data and has absolutely no impact on the common practice of only presenting data relevant to the portion of data that a human user may be interested in.  
Support for the well-known filtering of project data can be found in at least the following references:  Flam, U.S. Patent No. 7216132 (filtering only project data to be viewed/displayed and filtering out other projects Column 14, Lines 65-68; Column 15, Lines 1-5); Megiddo et al., U.S. Patent Publication No. 20070061698 (filter KPIs by projects for dashboard/spreadsheet; Paragraphs 50, 57, 60, 80); Reed et al., U.S. Patent Publication No. 20160267412 (filtering project checklists and alerts, by e.g. .

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., device manager application, device view application, user defining what field devices or other assets are part of a commissioning or plant turn around project, health data, overall health and alerts for all devices in a given project (Remarks:  Page 12); presenting statistical device data in run-time (Remarks:  Paragraph 1, Page 14)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that determined and presented data is directed to project metrics and/or conditions of interest (e.g. device health status, commission or turn around project, etc.), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.




The claims are directed to a well-known business practice – displaying data – in this presenting data associated with devices within a ‘process’ plant project.  While the claims may represent an improvement to the business process of displaying data (e.g. only displaying project metrics (data) using related to devices within the project without including device data not within the project) they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or 
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic computing device, devices (having processors/memories) and user interface.  These generic computer hardware merely performs generic computer functions of obtaining, storing, processing and presenting data and represent a purely conventional implementation of applicant’s project metrics data in the general field of business management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or 
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims recite an inventive concept, the examiner respectfully disagrees.
The claims merely disclose receiving/accessing data (device state data), storing data (device state data, project data), processing data (determining project metrics) and displaying data.  That the data is related to a process plant project is merely an intended use of the claims and represents non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.
	There is nothing inventive about receiving/accessing, storing, processing or presenting data.	


It is noted that Applicant’s remarks filed February 18, 2021 did not traverse the officially notice that it is old and well-known to receive/obtain, process and present a plurality of data/metrics associated with a plurality of projects.  Accordingly receiving, obtaining, determining, processing, calculating and/or presenting a plurality of data/metrics associated with a plurality of projects is taken to be admitted prior art because applicant either failed to timely traverse the examiner’s assertion of official notice.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 16, the claims are directed to the abstract idea of displaying project data (metrics).  This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, displaying ‘project’ data (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to determining and presenting one or more project metrics.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “obtaining”, “storing”, “storing”, “accessing”, “determining” and “presenting” (Claim 1) and “receive”, “store”, “receive”, “store”, “determine” and “present” (Claim 16) recite functions of the display project metrics/data are also directed to an abstract idea.  The step of determining one or more metrics is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1 and 16 appears to be displaying project metrics to a human user.  Accordingly, the claims recite an abstract idea – fundamental economic practice.  The exceptions are the user (who is a person) and additional limitations of generic computer element(s): computing device.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See Alice, 573 U.S. 208, 223.  Generic 

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed step(s) of determining/determine one or more project metrics describes the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a computing device, computer readable medium memory, user interface, communication link and devices nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of obtaining/receiving device state data, storing the device state data, storing within a database project data, and accessing the device state data are directed to insignificant pre-solution activity (i.e. data gathering).  The step of presenting the one or more project metrics is directed to insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processor, computing device, and communication link does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic processor, memory, communication link and computing device are recited at a high level of generality merely 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-14 and 17-24, the claims are directed to the abstract idea of demand tracking and merely further limit the abstract idea claimed in independent claim 1.  
Claims 2 and 17 further limits the abstract idea by determining a percent completion (a more detailed abstract idea remains an abstract idea).  Claims 3-8, 12 and 18-22 further determines statistical information (a more detailed abstract idea remains an abstract idea). Claims 9 and 23 further limits the abstract idea by storing plant asset information and displaying historical project information.  Claim 10 further limits the abstract idea by including device or health state data (a more detailed abstract idea remains an abstract idea). Claims 11and 13 further limits the abstract idea by enabling the user to view information (a more detailed abstract idea remains an abstract idea). Claims 14 and 24 further limits the abstract idea by enabling a user to filter data (a more detailed abstract idea remains an abstract idea). Claim 15 further limits the abstract idea by producing a report for a user (a more detailed abstract idea remains an abstract idea). 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al., U.S. Patent Publication No. 2006/0087402 and further in view of Odayappan et al., U.S. Patent Publication No. 20110191500.

Regarding Claim 1, Manning et al. discloses a computer implemented method of tracking device within a plant environment having a multiplicity of plant assets (equipment, field devices), where at least some of the plant assets are communicatively connected to operate during run-time to control (intended use, non-functional descriptive material) a process (Paragraphs 50, 102, 118; Figure 13c), the method comprising:
	Obtaining, at a computing device for each of the set of plant assets, device state data for the respective plant asset (Figures 6-13B; Paragraphs 25, 30, 77, 79, 83);
Storing the device state data within a computer readable memory (Figures 1, 2; Paragraphs 21, 90, 102, 105);

Associating, by the computing device via a communication link, the device state data as stored in the computer readable memory for each of the plant assets within a particular project (Figures 6-8; Paragraphs10, 13, 22, 24); 
Determining, by the computing device, one or more project metrics using the accessed device data for each of the plant assets within the particular project without including device data for plant assets not within the particular project (e.g. status/progress for only selected or filtered devices or selected group of devices; Paragraphs 84, 94, 115, 117, 121; Figures 7, 8, 14a); and
Presenting, by the computing device, the one or more project metrics to a user via a user interface device (e.g. reports; Paragraphs 75, 115, 117, 118, 121; Figure 15f).

While obtaining and storing a set of plant asset data by processors and memories associated each plant asset is old, very well-known and commonplace (see detailed discussion and supporting prior art above) with Manning et al. does not disclose obtaining device state data by associated processors and memories as claimed.

Odayappan, from the same field of endeavor of asset management in a process plan (Paragraphs 2, 8), discloses a system and method comprising: 
Obtaining, by each of a set of plant assets (“intelligent field devices”, “FieldBus”) ‘associated’ with respective computer readable memories and processors (Paragraphs 2, 3, 6; Figure 1, Elements 112, 114, 116; Figure 4), device state data for each respective plant asset (Paragraphs 2, 6, 42, 78, 79; Figure 12); and
associated’ with each plant asset, the obtained device state data for each respective plant asset (Paragraphs 2, 78, 79, 127); 
Accessing, by a computing device via a communication link, the device state data stored in the computer readable memory of each of the plant assets (Paragraphs 2, 6, 42, 78, 79, 127; Claim 9);
Determining and presenting, by a computing device, one or more metrics using the accessed device (state) data for each of the plant assets (Figure 12; Paragraph 126).

It would have been obvious to one skilled in the art that the system and method as disclosed by Manning et al. would have benefited from obtaining and storing device state data utilizing processor and memories associated with each plant asset in view of the disclosure of Odayappan et al. , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Manning et al. discloses a system and method for managing one or more projects for process plant assets/field devices/equipment (Paragraphs 103), Manning et al. does not disclose a plurality of projects per se.  

Official notice is taken that it is old and well-known to receive/obtain, process and present a plurality of data/metrics associated with a plurality of projects.  Support for this old and well known fact can be found in at least the following references:  Caputo et al., U.S. Patent No. 8407078; Owens et al., U.S. Patent Publication No. 20140278703; Srinivasan U.S. Patent No. 5,548,506; Motoyama et al., U.S. Patent No. 8,050,953.



Manning et al. does not disclose determining or presenting one or more ‘conditions of interest’ as claimed.

Official notice is taken that determining and one or more ‘conditions of interest’ using device (equipment, asset, resource, etc.) state (condition, health, status, etc.) data is old and very well-known.  Support for this old and well-known fact can be found in at least the following references:  Campney et al., U.S. Patent Publication No. 20110029102 (displays conditions of interest process control system Paragraphs 3, 6; e.g. alarms; select alarms Paragraph 36; Figures 3a, 3b; Figure 4 determine and display key operating parameters); Noda et al., U.S. Patent Publication No. 20150160098 (monitoring and presenting health state of equipment, sensors, Paragraph 21; Figure 3); Wragg et al., U.S. Patent Publication No. 20170242935 (monitor, determine and present device/asset condition data Paragraph 86); and Gilbert et al., U.S. Patent Publication No. 20070132779 (process plant asset status display - e.g. alarms Paragraph 8).

It would have been obvious to one skilled in the art would have benefited from determine and present one or more “conditions of interest” (e.g. health, status, state, operational condition data related to devices, equipment, assets, resources or the like) in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

It is noted that the project metrics and ‘conditions of interest’ which are presented merely recite non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

	
Regarding Claims 2 and 17, Manning et al. discloses a system and method further comprising determining a completion percent of the project based on the device state data for the plant assets within the particular project (Paragraphs 117, 121; Figure 15f).

Regarding Claims 3 and 18, Manning et al. discloses a system and method further comprising determine statistical information including information regarding a number of plant assets in each of a set of different device states (status, health, etc.) associated with the particular project (Figures 15a-15f; Paragraphs 83, 84, 94, 115, 117, 121).

Regarding Claims 4 and 19, Manning et al. discloses a system and method further comprising determining the number of plant assets within the particular project as being either a complete state or non-complete device state with respect to the particular project (Figure 15F; Paragraphs 84, 115, 117, 118, 121).

Regarding Claim 5, Manning et al. discloses a system and method further comprising determining the number of plant assets within the particular project as being in one or three or more device states with respect to the particular project (Figure 15F; Paragraphs 84, 115, 117, 118, 121).

Regarding Claims 6 and 20, Manning et al. discloses a system and method further comprising determining the number of plant assets as being in on of at least two device states with respect to the particular project and determining the number of assets within one of two or more different device sub-states associated with the at least two device states (Figure 15F; Paragraphs 84, 115, 117, 118, 121).
	
Regarding Claims 7 and 21, Manning et al. discloses a system and method further comprising determining a number of plant assets in each of a set of different ‘health’ states (Figure 15F; Paragraphs 84, 115, 117, 118, 121).

Regarding Claims 8 and 22, Manning et al. discloses a system and method further comprising a number of plant assets are in one or the device states within different ones of a set of two or more health states (Figure 15F; Paragraphs 84, 115, 117, 118, 121).

Further regarding Claims 2-8, 12 and 17-23, the specific metrics/statistical information merely recites non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific data.  Further, the structural elements remain the same regardless of the specific data.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claims 9 and 23, Manning et al. discloses a system and method further comprising storing within a database plant asset information regarding one or more plant assets states over 

	
Regarding Claim 11, Manning et al. discloses a system and method further enabling a user via the user interface to view device specific information related to the plant in one of the device states (Paragraph 106, 109, 115, 121; Figures 6-8, 14z, 15c-15f).

Regarding Claim 12, manning et al. discloses a system and method further comprising statistical information regarding a number of plant assets in each of a different set of health states (Figure 15F; Paragraphs 84, 115, 117, 118, 121). 

Regarding Claim 13, Manning et al. discloses a system and method further comprising enabling the user via the user interface to view device specific information related to a plant asset in one of the health states (Figure 15F; Paragraphs 84, 115, 117, 118, 121).

Regarding Claims 14 and 24, Manning et al. discloses a system and method further enabling a user via the user interface to select filtering criteria for the set of plant assets within the particular project to product a filtered list of plant assets (Paragraphs 78, 84, 94, 112, 115, 117, 121; Figure 15a-15f) and wherein determining an presenting the metrics uses the accessed data from the filtered list of plant assets (Paragraphs 78, 84, 112, 115, 117, 121; Figure 15a-15f).

Regarding Claim 15, Manning et al. discloses a system and method further comprising producing via a computer processing device a report from the stored plant asset data for the plant assets 

Regarding Claim 16, Manning et al. discloses an asset management system (Figure 1) for use in a process plant (Abstract; Title) for accessing data associated with a set of devices (e.g. equipment, field devices; Figures 6-9, 15B) within the process plant comprising:
A set of devices within a process plant (Paragraphs 50, 102, 118; Figure 13c);
A computing device including:
A user interface for presenting content (Figures 14A-15D);
A memory for storing a set of device data for each of the set of devices (Figures 1, 2); 
One or more processors interfacing with the set of devices, the user interface and the memory configured to (Figures 1, 2):
Store the device data associated with the set of devices in memory (15B-15D);
Receiving, via the user interface, a project definition of a project within the process plant (e.g. commissioning, initiation projects, checklists; Paragraph 9, 49, 53; Figures 15A, 15B), the project definition including a list of devices associated with one or more projects within the plant (Paragraph 22, 49, 53, 102; Figures 6-9, 15A-15D);
Store the project definition within the memory (Paragraphs 103, 105);
Determine one or more project metrics using the device data for the devices within the project without including device data for devices not within the project data (e.g. status/progress for only selected or filtered devices or selected group of devices; Paragraphs 84, 94, 115, 117, 121; Figures 7, 8, 14a) and
Present the one or more project metrics via the user interface (e.g. reports; Paragraphs 75, 115, 117, 118, 121; Figure 15f).
associated with a processor and computer readable memory storing a set of device data for each of the set of devices as claimed.

Odayappan et al., from the same field of endeavor of asset management in a process plant (Paragraphs 2, 8), discloses a system and method comprising a set of devices (“intelligent field devices”, “FieldBus”; Paragraphs 2, 3, 6; Figure 1, Elements 112, 114, 116; Figure 4) within a process plant (Figure 1; Abstract; Paragraphs 2, 3), each device associated with a processor and computer readable memory (Paragraphs 2, 3, 6; Figure 4) storing a set of device data (Paragraphs 2, 6, 42, 78, 79; Figure 12) for each of the set of devices (Paragraphs 2, 6, 78, 79, 127).

It would have been obvious to one skilled in the art that the system and method as disclosed by Manning et al. would have benefited from storing device state data by each device associated with a processor and computer readable memory in view of the disclosure of Odayappan et al. , since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623